      Case 7:18-cv-00046 Document 130 Filed on 06/17/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 17, 2020
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

HILDA GONZALEZ GARZA, et al,                    §
                                                §
         Plaintiffs,                            §
VS.                                             § CIVIL ACTION NO. 7:18-CV-46
                                                §
ELOY VERA, et al,                               §
                                                §
         Defendants.                            §

                       ORDER RESETTING STATUS CONFERENCE


       IT IS HEREBY ORDERED that this matter (previously set for June 19, 2020) is hereby

reset for status conference on September 18, 2020, at 10:00 a.m. before the Honorable Randy

Crane, United States District Court, in the 9th Floor Courtroom, Bentsen Tower, 1701 West

Business Highway 83, in McAllen, Texas.

       The Clerk shall send a copy of this Order to all counsel of record.

       SO ORDERED this 17th day of June, 2020, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge




1/1
